Citation Nr: 1602015	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  14-21 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968, and August 1969 to June 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in August 2014.  A transcript of that hearing is of record.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 for a bilateral foot disability, which the RO has characterized as soft corns/calluses 4th toes, left and right feet.  See October 2009 report of general information; May 2010 rating decision.  He alleges that his bilateral foot disability was misdiagnosed as a hairline bone fracture by a VA provider around 1985, a diagnosis that, according to the Veteran, was invalidated around 2000.  He further contends that this misdiagnosis caused his foot disability to worsen and ultimately limited his treatment options, a situation that, he believes, would have been avoided by a proper diagnosis and proper treatment.  See November 2009 statement; August 2014 Board hearing transcript.  Regarding the current severity of his disability, he stated that, in 2007, a VA provider told him that the size of his calluses had grown to the point where removal of his toes would be necessary.  See February 2001 notice of disagreement.

During the August 2014 hearing, the Veteran indicated that, around 2000, his corns had worsened and he was told by a VA provider that the corns would have to be removed in order to solve his feet problems.  Significantly, he testified that at the time he sought a second opinion from a private provider.  This private provider informed him that removal of his corns would not solve the problem, as the corns would appear in a different part of the feet.  See also February 2011 notice of disagreement (alluding to treatment by a private provider). There is no indication that the RO has attempted to obtain records related to this private consultation.  On remand, the AOJ should make efforts to help the Veteran obtain such records.

At this juncture, the Board notes that the Veteran's central premise, that he was diagnosed with a hairline fracture, is not substantiated by the treatment reports of record.  Rather, a June 1985 VA record indicates a callus of the 4th left toe.  Subsequent VA records in 1990 and 1991 reflect treatment for corns.


Accordingly, the case is REMANDED for the following action:

Make efforts to identify the private provider referenced by the Veteran in the September 2014 Board hearing.  See hearing transcript, at page 10.  After securing the necessary releases, the RO should obtain these records.

2.  If any benefit sought on appeal remains denied issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.


						(CONTINUED ON NEXT PAGE)





The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




